Citation Nr: 1526297	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-28 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1952 to March 1954.  The Veteran also had subsequent reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there may be outstanding relevant Reserve service treatment records (STR) and service personnel records.  The Veteran's DD Form 214 indicates that the authority for his separation from active service was that he was released to the United States Army Reserve (USAR) "SR615-363-5 & Sec. VI SR615-360-5."  In the remarks section it further noted that the Veteran was transferred to the USAR to complete 8 years of service.  In November 2009, the AOJ noted that the Veteran's STRs and service personnel records were fire-related and issued a formal finding of unavailability regarding the records.  However, a review of the record shows that the search for the Veteran's records did not include contacting his reserve unit.  As the Veteran's reserve records may have been stored with his unit rather than at the National Personnel Records Center and may contain relevant evidence, a remand to obtain any available reserve records is warranted. 

Additionally, the Veteran has not been provided a VA audiological examination.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

An October 2011 VA treatment record indicates that the Veteran is diagnosed with bilateral sensorineural hearing loss and tinnitus.  The Veteran is competent to report his in-service noise exposure and that he experienced tinnitus and a decrease in his hearing acuity during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon.  As a result, a VA examination is warranted to ascertain whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to active service.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142 for any private audiological treatment, to include any employer hearing evaluations.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.

2.  Obtain all VA treatment records from October 2011 to the present.  

3.  Take appropriate steps, including contacting the Veteran's United States Army Reserve unit, to obtain any outstanding STRs and service personnel records for his reserve service.  All efforts to obtain these records should be fully documented.  

4.  To the extent possible, request verification of the dates the Veteran served in the Reserves, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates.  All efforts to obtain these records should be fully documented.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2014), and give him an opportunity to respond.

5.  Thereafter, schedule the Veteran for a VA audiological examination to determine the etiology of his bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner should address the following:

a.  State whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service, to include in-service noise exposure. 

b.  State whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to military service, to include in-service noise exposure. 

In providing the requested opinion, the examiner should address the Veteran's lay statements.  In doing so, the examiner should presume the Veteran is competent to report matters within his own personal knowledge, including exposure to loud noise.

c.  State whether it is at least as likely as not (50 percent or greater degree of probability) that that the Veteran's bilateral hearing loss is related to a disease or injury incurred in active duty for training (ACTDUTRA).

d.  State whether it is at least as likely as not (50 percent or greater degree of probability) that that the Veteran's bilateral hearing loss is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

e.  State whether it is at least as likely as not ((50 percent or greater degree of probability) that that the Veteran's tinnitus is related to a disease or injury incurred in active duty for training (ACTDUTRA).

f.  State whether it is at least as likely as not (50 percent or greater degree of probability) that that the Veteran's tinnitus is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

In rendering the above requested opinions, the examiner should address the lay statements of record concerning in-service and post-service audiological symptoms.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner must provide complete rationales for all conclusions reached.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




